Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Bonham on 28 July 2022.

The application has been amended as follows: 
CLAIM 1, line 8, “the tubular wall” is replaced with –the tubular wall, wherein the engagement member extends transversely across the flap--.
CLAIM 2 is CANCELLED.
CLAIM 10, line 10 “the pull wire” is replaced with –the pull wire, wherein the engagement member is movable from the first position to a second position, wherein the engagement member extends across the flap in the first position--.
CLAIMS 11 and 12 are CANCELLED. 
CLAIM 13, line 1, “claim 11” is replaced with –claim 10--.
CLAIM 16, line 7, “tubular wall” is replaced with –tubular wall, wherein the distal engagement portion extends transversely across the flap--.
CLAIM 17, line 1, “engagement portion” is replaced with –distal engagement portion—.
CLAIM 18, line 2, “distal engaging portion” is replaced with –distal engagement portion--.

	CLAIMS 1, 3-10, 13-20 are ALLOWED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a stent delivery system comprising an engagement member, pull wire, drainage stent in combination with wherein the engagement member/distal engagement portion extends across the flap. The closest prior art Aoba (US 2009/0312829) teaches the limitations of claim 1 except wherein the engagement member extends across the flap. The attachment mechanism of Aoba does not traverse the flap nor would it be fit to be modified such that the engagement member traverses the flap since the engagement member would not be able cross the flap due to attachment with the tether. Sato (US 2006/0276873) while teaching an attachment mechanism fails to cure the deficiencies of Aoba and still does not have an engagement member cross the flap. Goto (US 2005/0085891) similarly does not have the engagement member crossing the flap. The cited prior art fails to teach an engagement member that would extend across the flap. Further, a person of ordinary skill in the art would not have modified the prior art to arrive at the instant invention without destroying the intended operation of the prior art devices. Therefore, claims 1, 3-10, 13-20 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781